BERNSTEIN LITOWITZ BERGER SCOTT+SCOTT ATTORNEYS HARRIS ST. LAURENT LLP

 

 

   
  

 

& GROSSMANN LLP AT LAW LLP 40 Wall Street
1251 Avenue of the Americas 230 Park Avenue, 17th Flr. New York, NY 10005
New York, NY 10020 New York, NY 10169 (212) 397-3370
(212) 554-1400 (212) 223-6444
+Via CM/ECF+ USDC-SDNY
a DOCUMENT
ELECTRONICALLY: FIL
December 20, 2019 DOC #: ‘ oe
DA Deizlizsiee.4
Hon. Ronnie Abrams TE FILED, = =

 

 

 

 

  

 

United States District Judge
Southern District of New York
40 Foley Square, Room 2101
New York, NY 10007

Re: Inve Teekay Offshore Partners L.P. Common Unitholders Litigation,
No. 1:19-cv-06483-RA (S.D.N.Y.)

Dear Judge Abrams:

We represent Plaintiffs J. Deal Partnership I, L.P., Noster Capital Master Fund,
Aquamarine Master Fund LP, Steven A. Monosson, and Mark Whiting (collectively, “Co-Lead
Plaintiffs”) in the above-captioned action. According to the leadership and consolidation order
entered in this case, “Co-Lead Plaintiffs shall file a consolidated complaint within twenty (20)
days of . . . the receipt by Co-Lead Plaintiffs of the election materials described in Defendant
Teekay Offshore Partners L.P.’s October 1, 2019 press release[.]” ECF No. 49 94. The mailing
could not take place until a final information statement and election materials were approved by
the U.S. Securities and Exchange Commission. On Monday, December 16, 2019, Co-Lead
Plaintiffs received these materials. The consolidated complaint, under the current schedule, is due
on January 6, 2020, which is the first business day after the 20th day following receipt of the
election materials.

 

In light of the upcoming holidays, we request that the Court grant a brief extension for the
filing of the consolidated complaint, to January 27, 2020. Counsel for all Defendants have
consented to our request. This is Co-Lead Plaintiffs’ first request for an extension in the
consolidated case. Previously, the Court had granted Co-Lead Plaintiffs, in their separate cases,
an adjournment to an initial case management conference to allow them to complete their
discussions regarding consolidating their cases.

Thank you for your consideration of this application.

Respectfully Submitted,

/s/ David Wales
David Wales
Bernstein Litowitz Berger & Grossmann LLP

 
Hon. Ronnie Abrams
December 20, 2019
Page 2

/s/ Joseph Gallagher
Joseph Gallagher
Harris St. Laurent LLP

/s/ Thomas L. Laughlin
Thomas L. Laughlin, IV
ScotttScott Attorneys at Law LLP

Ce: — All Counsel of Record (via ECF)

 

Application granted.

SO ORDERED. Al

 

 

Ronnie Abrams, U.S.D.J.
December 23, 2019

 

 

 

 
